NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT



WANDA IMBER,                       )
                                   )
           Appellant,              )
                                   )
v.                                 )               Case No. 2D18-92
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed December 21, 2018.

Appeal from the Circuit Court for Polk
County; Wayne M. Durden, Judge.

Matthew P. Farmer of Farmer & Fitzgerald,
P.A., Tampa, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Brandon R. Christian,
Assistant Attorney General, Tampa, for
Appellee.



PER CURIAM.


             Affirmed.


KHOUZAM and BADALAMENTI, JJ., and CASE, JAMES R., ASSOCIATE SENIOR
JUDGE, Concur.